                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                            IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   UNILOC 2017 LLC, et al.,                                         No. C 18-00360 WHA
                                                                                                                                               No. C 18-00363 WHA
                                                                         11                                                                    No. C 18-00365 WHA
United States District Court




                                                                                             Plaintiffs,                                       No. C 18-00572 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13                                                                    ORDER DENYING MOTION
                                                                              APPLE INC.,                                                      FOR RECONSIDERATION
                                                                         14                  Defendant.
                                                                         15                                                    /

                                                                         16          In deciding motions, a judge often bases his or her ruling on a point that is not precisely
                                                                         17   briefed by either side. Counsel should always be aware of this judicial necessity and should not
                                                                         18   only brief the precise points expressly raised by the other side (or themselves), but should also
                                                                         19   brief those points reasonably in play as a result of the overall dispute. Defendant Apple, Inc.
                                                                         20   has no one but itself to blame for failing to brief the point it now raises on reconsideration. The
                                                                         21   Court’s ruling was a foreseeable variation on the points in play. As a concession to the
                                                                         22   shortness of life, we cannot relitigate every order.
                                                                         23          The Court has reviewed the voluminous materials submitted on Apple’s motion for
                                                                         24   reconsideration (Case No. 18-360, Dkt. No. 173). The judge did the best he could to make
                                                                         25   sense out of the original motion and its record, including the Fortress agreement. The
                                                                         26   undersigned is not persuaded that he got it wrong, so the order will stand with only this caveat:
                                                                         27   at the final pretrial conference (and not before), Apple will be allowed to ask that the issue of
                                                                         28   default and cure be tried to the jury (or possibly the judge). Such a trial issue may or may not
                                                                          1   be revisited and included. Plaintiffs may oppose the request at that time. In the meantime,
                                                                          2   discovery will be allowed from plaintiffs and Fortress on the issues of default and cure and
                                                                          3   those parties’ understandings of the agreement, including its drafting history. Except to this
                                                                          4   limited extent, Apple’s motion for reconsideration is DENIED.
                                                                          5
                                                                          6          IT IS SO ORDERED.
                                                                          7
                                                                          8   Dated: August 7, 2019.
                                                                                                                                       WILLIAM ALSUP
                                                                          9                                                            UNITED STATES DISTRICT JUDGE
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              2
